Mr. Ch. J. Murray
delivered the opinion of the Court.
Mr. J. Heydenfeldt concurred.
The errors assigned in this case are the appointment of a receiver, and the attachment issued against the appellant, Eoach, for refusing to comply with the order of the District Court, commanding him to pay over moneys held by him, belonging to certain minors.
The facts set forth in the bill render the case one eminently of chancery jurisdiction.
The District Courts of this State have the same control over the persons of minors, as well as their estates, that the Courts of Chancery in England possess.
This jurisdiction is conferred by the Constitution, and cannot be divested by any legislative enactment.
The books are full of cases in which the authority has been exercised upon less cause than is shown by the-present case.
*367The claim of exclusive original jurisdiction in the Courts of Probate over this subject is unfounded. Chancery may at any time interfere, and remove the proceedings before it. All the proceedings in this case are entirely consistent with the power and jurisdiction of the Chancellor,
*With regard to the process, we are of opinion that [367] there is no error. There may have been some irregularity, but not sufficient to vitiate the orders of the Court, or divest it of its jurisdiction.
The answer of the appellant upon the attachment, admits the service of the order .of the 3d of August, and the whole record shows that no process was issued until after the bill had been filed and the cause was regularly in Court.
The objection that the elisor was improperly appointed is not well taken. The Sheriff and Coroner had been made defendants by an amended or supplemental bill, which the plaintiffs had the right to file without leave, before answer. In the event of their disqualification, the Court had power to appoint an elisor, and the record does not show that the person in this case was not a resident of the county.
Even if such authority was not conferred by statute, the Court, by virtue of its original jurisdiction-, had the power to appoint a special officer to execute its process.
The objection that the order directs the party to pay over money in kind, and commands an impossibility, is answered by the fact below found upon the proofs, “oral and written, that the appellant had the money and property in his hands, and was in a situation to comply with the order.”
Many objections and assignments of error have been made which cannot be taken advantage of on this appeal, but are properly the subject of demurrer or answer.
From an examination of the whole case, we think that the District Court of San Joaquin, sitting as a Court of Chancery, had complete jurisdiction over the subject matter of this suit, and that all its proceedings are proper, and binding on the parties.
The action of the Court below is affirmed, and the cause remanded for further proceedings.